*865The purpose of a notice to admit “is not to obtain information in lieu of other disclosure devices, such as the taking of depositions before trial, but only to eliminate from the issues in litigation matters which will not really be in dispute at the trial” (Falkowitz v Kings Highway Hosp., 43 AD2d 696). Moreover, requests for admissions are not intended to cover ultimate conclusions, which can only be made after a full and complete trial (Berg v Flower Fifth Ave. Hosp., 102 AD2d 760; Falkowitz v Kings Highway Hosp., supra). Special Term properly granted defendant Travelers Insurance Company’s motion for a protective order and vacated plaintiffs’ notice to admit, noting that “[p]laintiffs have made no attempt to limit it to this defendant or to factual matters which they reasonably believe are not in dispute”. Titone, J. P., Lazer, Thompson and O’Connor, JJ., concur.